DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 1/6/2022 has been entered.

Formal Matters
Applicant’s response and amendments filed 1/6/2022, which amended claims 11 and 15, and cancelled claims 6-9, 18, 19 and 21, has been entered.  Claims 1, 3, 4, 11 and 15-17 are pending.  Claims 2, 5, 10, 12-14 and 20 were previously cancelled.  Claims 1, 3, 4, 11 and 15-17 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 6-8 under 35 U.S.C. § 112(a), enablement, has been withdrawn in view of the cancellation of these claims.
The rejection of claims 6-9, 11, 15 and 16 under 35 U.S.C. § 112(b), has been withdrawn in view of Applicant’s amendments to claims 11 and 15, as well as the cancellation of claims 6-9.
Clinical Genitourinary Cancer, Vol. 15, No. 5, pp. e881-e884; 5/24/2017) has been withdrawn in view of the cancellation of these claims. 
The rejection of claims 6 and 7 under 35 U.S.C. § 103 as being unpatentable over Yutkin and Basnet, as applied to claims 1, 3, 4, 6-9, 11, 15-17, further in view of Simons (Journal of Pathology, Vol. 235, No. 3, pp. 478-489; 2015), has been withdrawn in view of the cancellation of these claims. 
The rejection of claims 8 and 9 under 35 U.S.C. § 103 as being unpatentable over Yutkin, Basnet and Simons, as applied to claims 1, 3, 4, 6-9, 11, 15-17, further in view of Sambrook (Molecular Cloning, A Laboratory Manual, Second edition; 1989), Miller, J.H. (Experiments in Molecular Genetics; 1972) and Miller, J.H. (A Short Course in in Bacterial Genetics; 1992), has been withdrawn in view of the cancellation of these claims. 

Claim Objection
Claim 17 is objected to due to the following informality:  
Claim 17 has “claim 1” underlined, which appears to be an amendment artifact.  Appropriate correction is requested.  

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 11 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yutkin et al. (WO 2016/075687), further in view of Basnet et al. (Clinical Genitourinary Cancer, Vol. 15, No. 5, pp. e881-e884; electronically published 5/24/2017).  This rejection is maintained.
E. coli UPEC strain CFT073) to the subject (page 5, lines 5-30; claims 1, 2, 6, 7, 14, 18, 21, 29, 30, 37 and 40).  Yutkin teaches that the cancer can be prostate cancer (page 5, lines 27-30).  Yutkin also teaches that the E. coli UPEC strain is used in combination with an anticancer agent (page 6, lines 9-10; claims 1, 2 and 5).
Regarding claims 3 and 4, Yutkin teaches that the bacteria serve as potent and effective agents that recruit the immune system against cancerous cells (page 9, lines 18-19).  Yutkin teaches that the bacteria act locally and recruit immune cells and/or immune related proteins into the cancer site (page 9, lines 23-24).  Yutkin also teaches that bacterial strain components (e.g., protein, membrane, and cell wall fraction) are capable of exhibiting an anti-cancer activity in a similar manner as the bacterial strain (page 10, lines 21-24).   Further, the bacterial component is an immune stimulating component (page 10, lines 24-25).  Regardless, the wherein statements within claims 3 and 4 are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause is not given weight when it simply expresses the intended result of a process step positively recited or when claim language does not limit a claim to a particular structure.
In view of the above, since Yutkin teaches an uropathogenic bacteria (e.g., E. coli UPEC strain CFT073) is administered to a subject to treat prostate cancer, the administration of UPEC will necessarily increase production of biomarkers of inflammation since UPEC are bacteria that when introduced into a subject, will react with 
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same UPEC bacteria to treat the same cancer as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Although Yutkin teaches a method of treating prostate cancer in a subject that comprises administering E. coli UPEC strain CFT073 (a uropathogenic bacteria) to the subject and that the E. coli strain is used in combination with an anticancer agent, Yutkin does not teach that the anticancer agent is an immune checkpoint inhibitor. 
Regarding claims 1, 11 and 15-17, Basnet teaches that immunotherapy has evolved as a critical component of the treatment of many solid cancers (page e883, column 1, paragraph 1).  Antibodies against CTLA-4 and programmed cell death protein 1 (PD-1) and its ligand, PD-L1, enhance T cell activity by blocking the interaction between T cells and PD-1 and stimulate a T cell-mediated antitumor response (page e883, column 1, paragraph 1).  Immunotherapies have been investigated as one of the treatment options in prostate cancer since 2010 (page e883, column 1, paragraph 1).  

Basnet teaches a patient with a histopathology examination of the prostate gland showed poorly differentiated prostatic adenocarcinoma with an initial prostate-specific antigen (PSA) of 77 was diagnosed with advance prostate cancer (page e881, column 2, paragraph 1).  Due to disease in the bladder and significant hematuria, he was started on docetaxel, where the patient had initial remarkable chemical and clinical response to chemotherapy (i.e., an additional cancer therapy, chemotherapy), however the disease progressed (page e881, column 2, paragraph 2).  Radiation therapy was considered an additional option (page e882, column 1, paragraph 1; i.e., an additional cancer therapy, radiation therapy).  After additional chemotherapy, the patient was then started on nivolumab, where after 3 cycles of treatment, the patient had a significant clinical response where the PSA level was undetectable (page e882, column 1, paragraph 1).  After completing an additional 19 cycles of treatment, the patient continued to have an undetectable PSA level (page e882, column 2, paragraph 1).  
A person of ordinary skill in the art would have been motivated to add the immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1 in the E. coli UPEC strain CFT073 (a uropathogenic bacteria) to the subject and that the E. coli strain is used in combination with an anticancer agent, while Basnet teaches the use of an immunotherapy method of treating prostate cancer with an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1).  A person of ordinary skill in the art would have had a reasonable expectation of success in adding the immune checkpoint inhibitor nivolumab from Basnet to the prostate cancer treatment method of Yutkin since both references are in the field of oncological immunotherapeutics, and in doing so would provide an advantage to the Yutkin reference by expanding and broadening the methodology to utilize known immunotherapeutic anticancer agents, such a nivolumab, in the treatment of prostate cancers.
It is submitted that based on the above, the use of immunotherapeutic compositions to treat cancers (i.e., in this case prostate cancer) is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Yutkin (i.e., methods for treating prostate cancer in a subject via the administration of E. coli (a uropathogenic bacteria) in combination with an anticancer agent) with the methodologies in Basnet (i.e., utilizing an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1) in an immunotherapy method for treating prostate cancer) for the purpose of maximizing the benefits of known immunotherapeutic compositions to treat prostate cancer. 
E. coli in combination with an anticancer agent such as the immune checkpoint inhibitor nivolumab) having the same effect (i.e., administering oncological immunotherapeutics to treat prostate cancer) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP § 2144.06).
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  With regard to Applicant’s argument that there was no basis for the motivation to combine elements from the cited references since Yutkin does not teach that administration of the uropathogenic bacteria would elicit an immune response (Reply, page 5), this is not persuasive in view of the combined teachings of the cited references and the rationales for obviousness.  
E. coli and a checkpoint inhibitor to a subject.  There is no requirement of an immune response or immune regulation.  However as noted in the combined teachings, UPEC (E. coli) serve as a potent and effective agent that recruit the immune system against cancerous cells, the bacteria act locally and recruit immune cells and/or immune related proteins into the cancer site, bacterial strain components (e.g., protein, membrane, and cell wall fraction) are capable of exhibiting an anti-cancer activity in a similar manner as the bacterial strain and that the bacterial component is an immune stimulating component.  Regardless, the arguments regarding an immune response are not persuasive since as noted above, wherein statements within claims 3 and 4 are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause is not given weight when it simply expresses the intended result of a process step positively recited or when claim language does not limit a claim to a particular structure.
Additionally, since the immune response is based on the administration of the E. coli, as noted above, Yutkin teaches an uropathogenic bacteria (e.g., E. coli UPEC strain CFT073) is administered to a subject to treat prostate cancer, the administration of UPEC will necessarily increase production of biomarkers of inflammation since UPEC are bacteria that when introduced into a subject, will react with the subjects immune system and produce inflammatory biomarkers such as TNFα (e.g., Yutkin see page 2, lines 5-12; see the above rejection paragraphs concerning MPEP §§ 2112 (II), 2112.01 (II) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); expressly incorporated herein).
E. coli (a uropathogenic bacteria) in combination with an anticancer agent) with the methodologies in Basnet (i.e., utilizing an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1) in an immunotherapy method for treating prostate cancer) for the purpose of maximizing the benefits of known immunotherapeutic compositions to treat prostate cancer. 
Combinations of multiple products (i.e., oncological immunotherapeutic compositions for treating prostate cancer) each known to have the same effect (i.e., treating prostate cancer) to produce a final product (method of treating prostate cancer by administering uropathogenic E. coli in combination with an anticancer agent such as the immune checkpoint inhibitor nivolumab) having the same effect (i.e., administering oncological immunotherapeutics to treat prostate cancer) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP § 2144.06).
In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980), the co-administration of E. coli and a checkpoint inhibitor to treat prostate cancer as discussed in the above rejection (and rationale for obviousness) is prima facie obvious.

Conclusion
No claims are allowed.  No claims are free of the art.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first Action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631